Name: Commission Regulation (EU) 2016/1678 of 14 September 2016 establishing a prohibition of fishing for hake in areas VIIIa, VIIIb, VIIId and VIIIe by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: international law;  natural environment;  fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 20.9.2016 EN Official Journal of the European Union L 254/8 COMMISSION REGULATION (EU) 2016/1678 of 14 September 2016 establishing a prohibition of fishing for hake in areas VIIIa, VIIIb, VIIId and VIIIe by vessels flying the flag of Belgium THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) 2016/72 (2) lays down quotas for 2016. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2016. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2016 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 2016. For the Commission, On behalf of the President, JoÃ £o AGUIAR MACHADO Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). ANNEX No 26/TQ72 Member State Belgium Stock HKE/8ABDE. Species Hake (Merluccius merluccius) Zone VIIIa, VIIIb, VIIId and VIIIe Closing date 20.8.2016